Title: To James Madison from David Montagu Erskine, 4 July 1808
From: Erskine, David Montagu
To: Madison, James



Sir,
Philadelphia, July 2nd. 1808.

I have the Honor to acknowledge the Receipt of your Letter of the 29th. Inst. in Answer to mine of the 21st. upon the Subject of the Detention by the Collector at Niagara, of certain Boats belonging to the Canadian Merchants, engaged in the Indian Trade, as also a Copy of the Instructions which have been recently given by Mr. Gallatin, Secretary of the Treasury, to the Collector for the United States, at the Port of Niagara, upon that Occasion.
As I perceive that by those Instructions the Boats which have been seized are ordered to be restored, upon Security being given to abide the decision of the proper Tribunal, respecting any Penalties which may have been incurred by the Owners or Masters of them, I will not, therefore offer any Remarks upon the Circumstances which have taken place, further than to repeat my persuasion that the Seizure of the Boats will appear to have been a gross Outrage on the part of the Collector at Niagara, unjustified by any Act or Omission of the Owners or Masters of those Boats.
I beg Leave to observe that it is by no Means acknowledged (as Your Letter supposes) that any Law of the United States was violated by them, even ignorantly, since they were not bound to report themselves at the Port of the United States, at Niagara, having cleared out from one of their own Ports and being bound to another situated upon Waters, to the free Navigation of which, they had a most unquestionable Right.
Believing, as I fully do, the Truth of these Facts as stated by them, I cannot concur with the Opinion expressed in Your Letter, that the Tone of their Complaint ought to have been very different, but on the contrary I think it was expressed in Terms extremely moderate, respecting an Act of Violence and Outrage of so gross and hostile a Nature.
I acknowledge, with Satisfaction, that the Course which His Majesty’s Officers have thought proper to pursue in appealing under all the Circumstances of the Case, in the first Instance, to the Justice of the Government of the United States for Redress for such Injuries, was the most correct and prudent; at the same time I cannot forbear from remarking that the appearance of a Military Force drawn up in Battle Array for the hostile purpose of making an Attack upon His Majesty’s Subjects while engaged in a lawful Undertaking and conducting themselves in a peaceable manner, excited great Indignation, and might have, very naturally, provoked a resistance, on the part of his Majesty’s Officers, which might have led to the most serious Consequences.
I was extremely glad to find by the Instructions from the Secretary of the Treasury to the Collector at the Port of Niagara, that the Government of the United States have been pleased to order the Boats which had been seized to be released, and I cannot doubt that such further Satisfaction will be given, as the Justice of the Case after due Investigation may be found to deserve and that the Collector at Niagara will receive a marked Reprehension from his Government for his unjust and violent Conduct.  With Sentiments of the highest Respect & Consideration, I have the Honor to be, Sir Your most obedient humble servant

D. M. Erskine

